Citation Nr: 1219190	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a neck or cervical spine disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken for service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1977. 

This case arises to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which in pertinent part denied service connection for a neck or cervical spine disability and for GERD.

In January 2012, the Board granted service connection for both knees and reopened a claim for service connection for a neck disability.  The Board then remanded the neck claim and also a claim for service connection for GERD for development.  

Entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat Veteran who has reported a neck injury during combat.

2.  A diagnosis of cervical spine degenerative disc disease has been offered.

3.  Competent, credible, and persuasive medical evidence linking cervical spine degenerative disc disease to an in-service neck injury has been submitted.  



CONCLUSION OF LAW

Cervical spine degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2012, the Board remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC completed all action ordered in the prior remand.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The evidence shows that the Veteran was injured in Vietnam during an enemy rocket attack.  Thus, his status as a combat veteran must be discussed.  

VA's guidance on what constitutes combat is found in VAOPGCPREC 12-99.  According to VAOPGCPREC 12-99, the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The determination as to what evidence may be satisfactory proof that a Veteran "engaged in combat with the enemy" necessarily depends on the facts of each case.  Determining whether evidence establishes that a Veteran engaged in combat requires an evaluation of all pertinent evidence and an assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99 indicates that there is no statutory or regulatory limitation on the types of evidence that may be used in any case to support a finding that a Veteran engaged in combat with the enemy.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a Veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits.  VA must evaluate the credibility and probative value of all pertinent evidence of record and determine whether there is an approximate balance of positive and negative evidence or whether the evidence preponderates either for or against a finding that the Veteran engaged in combat.  If there is an approximate balance of positive and negative evidence, the issue must be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102 (2011).

Although the Veteran's DD-214 does not reflect that he earned an award or decoration, such as a Purple Heart Medal, that would conclusively establish his status as a combat veteran, in January 2010 a service comrade reported having been an eye-witness to an enemy rocket attack in Vietnam in 1971 that destroyed a helicopter and wounded the Veteran, who was about 60 feet away from the rocket explosion.  The service comrade identified himself as a former Army warrant officer and helicopter pilot for whom the Veteran had served as a helicopter crew chief (a maintenance specialist).  In July 2011, the Veteran testified before the undersigned Veterans Law Judge that he injured his neck during helicopter crashes and a helicopter explosion in service.  In Cohen v. Brown, 10 Vet. App. 128, 139 (1997), the Court stressed that surviving "mortar fire" "might be construed as combat-related."  The Board infers from the Court's guidance in Cohen that surviving an enemy rocket attack is ample evidence of combat with the enemy.   

Thus, even without a decoration such as a Purple Heart Medal, the evidence is sufficient to place the issue of participation in combat in relative equipoise.  Applying the benefit of the doubt doctrine, the Board will resolve the issue in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence and of the Veteran's credible testimony, the Board finds that it is at least as likely as not that the Veteran did engage in combat with the enemy.  

The Veteran's Service Treatment Reports (STRs) reflect that he was involved in helicopter crashes and also a fall down a flight of stairs.  The STRs document neck complaints, although not as frequently as lower back pain complaints.  In July 1972, he reported pain in the left side of the neck for three days with left arm paresthesia.  In April 1976, he had further neck pain that he attributed to an aircraft accident in 1970.  He had trouble moving his left arm and turning his head to the left.  A cervical collar was issued.  He complained of neck pain again in June 1976.  Cervical X-rays at that time were normal.  A March 1977 STR indicates that an orthopedic consultation was ordered for recurring lower back and cervical pain for five years due to multiple helicopter crashes.  X-rays were taken of the lower spine, but not of the neck.  The Veteran was again treated for low back pains in August 1977.  That STR also notes yet another complaint of neck pain with numbness of both arms.  In October 1977, tenderness at C7 (a neck vertebra) was noted along with shoulder and knee pains.  The assessment was post-traumatic arthralgias with probable degenerative joint disease.  

In November 1977, the Veteran completed a medical history questionnaire, checking "yes" to a history of swollen or painful joints, arthritis rheumatism or bursitis, and recurrent back pain, among others.  The examiner simply annotated, "Taking Motrin for osteoarthritis."  A November 1977 separation examination report reflects that all systems were normal, irrespective of the examiner's notation of osteoarthritis on the accompanying medical history questionnaire.  

The Veteran submitted his original claim for VA benefits in May 1978.  The claim focused on lower back and knee pains.  The neck was not mentioned.  He did mention neck pains during his July1978 VA compensation examination, however.  That report notes complaints of neck pain with arm and hand pains and numbness, although the examiner focused on lower back pains.  No neck-related diagnosis was offered.  Soon thereafter, VA granted service connection for the lumbar spine.  

Private treatment records from G. B., MD, dated from November 1981 to September 1985, show that the Veteran sustained an on-the-job injury in September 1981.  Although he complained of lumbar pain and cervical dorsal soreness in November 1981, the physician found that the September 1981 injury was limited to the lumbar spine.  X-rays showed lumbar spondylolisthesis.  Thus, neck and upper extremity complaints appear to have pre-existed the 1981 spinal injury.  In October 1984, he returned with complaints of pain down the right arm, and intermittent neck pain for a year or more, along with crepitus.  X-rays at that time revealed C-5-6 degenerative spondylitis.  A diagnosis of left cervical spondylitis was offered.

A November 1989 MRI revealed large herniations at C3-4, C4-5, C5-6, and C6-7.  A December 1989 consultation report reflects an on-the-job injury in September 1989.  The report mentions neck pain and pain radiating down the left arm, hand, first finger, and thumb with accompanying numbness.

The Veteran first requested service connection for neck pains in July 1993.  By then, he had suffered two post-service back injuries and had undergone neck disk fusion and diskectomy.  

An April 1994 VA orthopedic compensation examination report mentions that the Veteran injured his cervical spine and upper thoracic spine in a helicopter crash in 1969 and reinjured it in 1970 when he fell down a flight of stairs.  The diagnosis was herniated nucleus pulposus at the C5-6-7 levels, with anterior fusion on the right side with persistent left-sided radiculopathy, consistent with C5-6 and C6-7 level pathology.

The RO denied service connection for a neck or cervical spine disability in a June 1994 RO rating decision, based on no evidence of continuity of symptoms or chronicity of a cervical spine or neck disability between service and the first neck diagnosis that was made in 1989.  

In January 2010, a service comrade reported that he was present when the Veteran was wounded and knocked unconscious in a helicopter explosion in early 1971, and that upon regaining consciousness, the Veteran complained of arm and shoulder injuries, but did not seek medical attention at that time because he believed his injuries to be a temporary strain.  

In his January 2010 substantive appeal, the Veteran reported that while in Vietnam he was 20 to 30 yards from an enemy rocket explosion at Phu Loi.  He argued that this is the injury that has caused the neck problems. 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge that he injured his neck during helicopter crashes and a helicopter explosion in service.  He also testified that he injured his neck in an accident at work and that he received workman's compensation for that injury. 

In August 2011, R. M., DO., noted that the Veteran's history and STRs indicate a history of cervical spine problems going back a number of years, related to four helicopter crashes and one explosion during service.  The physician also noted that the Veteran was instructed to wear a neck brace at least three times during active service in relation to his cervical spine complaints.  Dr. R. M. concluded, "It is reasonable to conclude in respect to his current cervical spine complaints, and the necessity of his recent cervical fusion of C5, C6, and C7, that his problems began as early as, and as a direct result of, his service in Vietnam."

In March 2012, R. K., a service comrade and former Army captain recalled that the Veteran had neck pains while they served together in Germany in 1976.  

The Veteran underwent a VA compensation examination in February 2012.  The physician reviewed the pertinent medical history, examined the Veteran, and offered a diagnosis of cervical spine degenerative disc disease, status-post fusion.  The examiner also noted current intervertebral disc syndrome.  

Concerning the February 2012 VA examining physician's review of the pertinent medical history (upon which the etiology opinion is based), the physician noted that the STRs show "a couple of entries for neck pain."  The physician then mentioned three entries: a 1972 entry, an April 1976 X-ray of the cervical spine that could not be read, and a March 1997 [sic] [1977?] orthopedic consult request.  The physician noted that there was no mention of neck pain on multiple physical examinations during active service, including a separation examination.  The physician noted that the private medical record of neck pain began in 1984, at which time X-rays showed degenerative disc disease.  After a fall and further neck injury in 1989, degenerative disc disease, disk bulges, and near constant neck pain were noted.

The February 2012 VA examining physician concluded that it is unlikely that the neck disability was caused by a claimed in-service injury.  The physician reasoned that the Veteran left service in 1977 and the first documented neck pain was in 1984, although the 1984 report does note a 1-yr history of neck pain.  The physician concluded, "Therefore continuity of a neck condition from the time he left service is not established."  The physician then noted a post-service neck injury in 1989, followed by neck fusion surgery and concluded that degenerative disc disease is unlikely caused by or related to any injuries or events while in service.

From the facts discussed above, it is clear that the medical evidence relating to service connection for degenerative disc disease of the cervical spine is in controversy.  On one hand, a private physician feels that the current neck disorders began with in-service injuries.  As a rationale, the physician cited the history of a neck injury in Vietnam followed by the necessity of wearing neck collar during active service.  While this medical nexus opinion is based, in part, on facts supplied by the Veteran, because he is a combat veteran, his report of service incurrence of an injury must be accepted.  Moreover, the STRs themselves tend to corroborate this history.  Because the private medical opinion is based on correct facts and is further supported by a cogent rationale, the Board will accord it considerable weight in the matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

On the other hand, a VA compensation examiner has dissociated cervical spine degenerative disc disease from active military service.  This opinion lacks persuasive value because it is based on incorrect facts, as discussed below.  

First, although the VA examiner mentioned that the STRs show "a couple" of neck complaints, the STRs document complaints of neck pains on six separate occasions, with the March 1977 report noting a 5-year history of neck pains (see reports dated in July 1972, April 1976, June 1976, March 1977, August 1977, and October 1977).  This oversight lessens the persuasive value of the medical opinion.  

Second, the use of a neck collar during active service is shown.  While the private physician found this fact to be significant, the VA examiner did not discuss it.  This oversight lessens the persuasive value of the medical opinion.  

Third, although the VA physician correctly noted that several examination reports during active service do not mention neck pain, the physician failed to note that during the separation examination, the Veteran did report painful joints and the examiner noted that the Veteran was taking Motrin(r) for osteoarthritis.  This oversight lessens the persuasive value of the medical opinion.  

Fourth, the VA physician erroneously noted that the first post-service mention of neck pains was in 1984.  This is incorrect because during a July 1978 VA compensation examination, the Veteran reported neck pain with arm and hand pains and numbness.  Moreover, in November 1981, the Veteran again reported neck pains during a private examination.  Thus, the February 2012 VA examiner overlooked the 1978 and 1981 reports of neck pains.  The Court has stressed that a medical opinion based on incorrect facts has no probative value.  Reonal, 5 Vet. App. at 461.  For the above reasons, the persuasive value of the February 2012 VA medical opinion is diminished.

The Board must next address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay evidence and testimony must be afforded weight because the lay testimony of symptoms supports a diagnosis by a medical professional.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for cervical spine degenerative disc disease must therefore be granted.  


ORDER

Service connection for cervical spine degenerative disc disease is granted.





REMAND

Service Connection for GERD

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United States Court of Veterans Appeals stated:

     Thus, pursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

The Veteran maintains that medication taken for service connection disabilities has caused or aggravated GERD.  Service connection is in effect for painful orthopedic disabilities for which the Veteran takes Motrin(r) and other pain-killers.  Prescription pain-killers for service-connected orthopedic disabilities include naproxen, which was noted to cause gastrointestinal upset at times, and Motrin(r), which, in June 2000, was specifically noted to irritate GERD. 

The Veteran underwent a VA compensation examination in February 2012.  During the examination, he reported that the condition developed 20 years earlier.  He maintained that medications for service-connected disabilities caused or irritated GERD.  The examining physician concluded, "It is this examiner's opinion that the GERD was not caused by or incurred in service nor was it caused by the medications that he takes for the service-connected problems."  "The GERD is also the result of the insufficiency of the lower esophageal sphincter." 

While the above opinion clearly explains that prescription medications did not cause GERD, the opinion does not address whether medication has aggravated GERD.  The Board's prior remand instruction requested that a physician address whether GERD was chronically worsened by medication taken for a service-connected disability.  Thus, Stegall concerns are not raised here.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the February 2012 examining physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims files in the report. 

II.  Address whether it is at least as likely as not (50 percent or greater probability) that any medication taken for any service-connected disability has aggravated, (chronically worsened), GERD or any other gastrointestinal disorder, that is, had made GERD or any other gastrointestinal disorder more severe or more difficult to control.  

The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for an examination (if an examination is scheduled) without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


